Citation Nr: 1723912	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a fracture of the pelvis, with degenerative joint disease of the left hip.

2.  Entitlement to a rating in excess of 20 percent for residuals of a fracture of the pelvis, with degenerative joint disease of the right hip.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In an April 2009 rating decision, the RO evaluated the Veteran's claim for entitlement to an increased rating for service-connected residuals of a fractured pelvis, with degenerative joint disease of the left and right hip, and continued its evaluation of 20 percent for each.  In April 2009, the Veteran filed a notice of disagreement with the April 2009 rating decision.  The RO issued a statement of the case (SOC) in February 2011 and the Veteran filed a substantive appeal in April 2011.

In December 2015, the Veteran and his representative were notified of the date, time, and location of a Board hearing the Veteran requested in connection with the present appeal.  See 38 C.F.R. § 20.704(b).  He failed to appear for the hearing, however, and no motion for rescheduling has been received.  Accordingly, the Board will process his appeal as though the request for hearing has been withdrawn.  38 C.F.R. § 20.704(d).

In March 2016, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary regarding the Veteran's increased rating claim for service-connected residuals of a fracture of the pelvis, with bilateral degenerative joint disease of the hips.  

The Veteran is seeking a rating in excess of 20 percent for a fracture of the pelvis, with left hip degenerative joint disease, as well as a rating in excess of 20 percent for a fracture of the pelvis, with right hip degenerative joint disease.  This condition is currently rated under 38 C.F.R. §4.71(a), Diagnostic Code (DC) 5255.  Under DC 5255 (femur, impairment of), a 20 percent rating is assigned for moderate knee or hip disability.  A 30 percent rating requires marked knee or hip disability.  A 60 percent rating requires either a fracture of the surgical neck of the femur with nonunion, but without loose motion, and with weight-bearing preserved with the aid of a brace.  Lastly, an 80 percent rating requires a fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  See 38 C.F.R. §4.71(a), DC 5255.

A December 2008 VA examination reports the Veteran experienced pain measuring an 8 to 9 out of 10 in the left hip, and a 6 out of 10 in the right hip.  It was indicated that he is able to alleviate his hip pain with rest and medication approximately 3 times per week.  Upon examination, he had a slightly unstable gait and did not use any assistive walking device.

The Board notes that the Veteran was last afforded a VA examination in June 2011 in order to determine the current severity and manifestations of residuals of a fractured pelvis.  During this examination, his bilateral hip disability did not reach a level considered permissible for a rating in excess of 20 percent.  See 38 C.F.R. §4.71(a), DC 5255.  The June 2011 VA examination report noted that the Veteran had severe bilateral degenerative joint disease of the hips with decreased mobility, weakness and fatigability, pain, and decreased strength.  Upon examination, he demonstrated flexion of the right hip to 70 degrees, extension to 30 degrees, and abduction to 25 degrees, with no additional limitations after repetitive use.  His left hip exhibited flexion to 70 degrees, extension to 30 degrees, and abduction to 25 degrees, with no additional limitations after repetitive use.  The examiner further opined that the Veteran's mobility has decreased and he is unable to sit or stand for long periods, recommending that he will be unable to maintain gainful, full-time employment.

The Veteran's private treatment records reveal ongoing pharmaceutical notes related to medication prescribed for bilateral hip pain from December 2008 to April 2013.  A May 2009 VA treatment record demonstrates complaints of left hip pain with tenderness; however, the examiner noted he experienced full range of motion.  An April 2013 treatment record notes that the Veteran has experienced chronic complaints of hip pain for many years; however, such pain is alleviated with nonsteroidal anti-inflammatory drugs.  The record is silent as to any further treatments or additional diagnoses of residuals of a fractured pelvis.  

The Board notes that the Veteran was last provided VA examinations in connection with the current claim in June 2011 and September 2012.  Furthermore, subsequent to these VA examinations, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. §4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

A review of the claims file reveals that the most recent June 2011 and September 2012 examinations do not demonstrate range of motion testing for both hips in passive motion, weight-bearing, and nonweight-bearing situations.  In this case, notwithstanding the lapse in time since the previous examination, it does not fully comply with Correia.  Therefore, in order to obtain a full disability picture of the Veteran's residuals of a fracture of the pelvis, with bilateral hip disability, the Board finds that a remand is necessary to afford the Veteran another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding treatment records related to the Veteran's residuals of a fracture of the pelvis, with bilateral hip degenerative joint disease from June 2016 to present. 

2.  The AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature, extent, and severity of his service-connected residuals of a fracture of the pelvis, with bilateral hip degenerative joint disease.  The examiner is to perform all indicated tests and studies, and describe in detail all symptomatology associated with the residuals of his fractured pelvis, including limitations and any occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire.

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

The electronic claims files must be made available for review of the Veteran's pertinent medical history.

3.  After completion of the above, the AOJ should review the expanded record and readjudicate the claim.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



